United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
PEACE CORPS, PEACE CORPS VOLUNTEER
SERVICE, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James E. Anderson, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1255
Issued: May 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 18, 2012 appellant, through her attorney, filed an appeal from a November 22,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that a January 6, 2009
wage-earning capacity decision should be modified.
On appeal, appellant’s attorney asserted that the burden of proof rested with OWCP.
Counsel asserted that appellant’s condition had materially changed and that the January 6, 2009
wage-earning capacity decision was in error because the selected position of coordinator,
volunteer services, was based on stale medical evidence and that her age and the position’s
reasonable availability were not properly considered.
1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that appellant, who was born on May 22, 1950 and a Peace Corps
volunteer from February 1989 through December 1990, sustained permanent aggravation of her
preexisting spondylolisthesis, malaria and a broken tooth while performing volunteer service in
the Solomon Islands. She has not worked since April 1991 and was placed on the periodic
compensation rolls. On April 13, 1992 appellant underwent a posterior fusion at L5-S1 and had
surgical removal of hardware and scar revision on October 6, 1993. She accompanied her
husband to jobs in the South Pacific and, after her return to the United States, was referred for
vocational rehabilitation in Rochester, New York, in September 1996. In July 1997, appellant
accepted a position in Belize. She submitted medical reports and remained on the periodic
compensation rolls. Appellant was referred for vocational rehabilitation in March 2006, in
New York state. She relocated to Asheville, North Carolina, in May 2006.
In a July 5, 2006 report, Dr. Harold J. Pikus, a Board-certified neurosurgeon, noted the
history of injury and appellant’s complaint of worsening back and buttock pain. He provided
examination findings and recommended a magnetic resonance imaging (MRI) scan of the lumbar
spine. A July 12, 2006 lumbar MRI scan demonstrated status post L5-S1 fusion with mild
narrowing at L5 and mild spinal canal stenosis at L3-4 and L4-5. In a July 24, 2006 report,
Dr. Margaret O. Burke, a Board-certified physiatrist, reviewed the history of injury, the MRI scan
study and provided physical examination findings. She diagnosed low back and right more than
left sacroiliac pain, status post L5-S1 fusion. Dr. Burke provided a lift for appellant’s left shoe to
help with her discomfort. She recommended physical and aquatic therapy. On a work capacity
evaluation, dated August 24, 2006, Dr. Burke advised that appellant could not work, stating that
she had not worked in 16 years, had pain and was in treatment. She indicated that appellant could
possibly return to work within four to six months as her rehabilitation progressed and provided a
follow-up report on October 3, 2006.
In October 2006, OWCP referred appellant to Dr. Michael J. Goebel, a Board-certified
orthopedic surgeon, for a second-opinion evaluation. In a November 7, 2006 report, Dr. Goebel
noted the history of injury and his review of the medical record, including a statement of accepted
facts and set of questions and the July 2006 MRI scan study. He provided physical examination
findings and diagnosed status post L5-S1 fusion, solid; an L3-4, L4-5 degenerative disc disease,
mild and advised that the employment injury aggravated underlying spondylisthesis that still
caused pain. Dr. Goebel recommended a shoe lift on the left and advised that appellant could
perform light-duty work for eight hours a day, with a lifting restriction of 10 pounds, with
occasional bending, stooping and twisting, pushing, pulling and lifting and 10- to 15-minute
breaks every two to four hours. On December 21, 2006 OWCP forwarded Dr. Goebel’s report to
Dr. Burke for comment.
In reports dated May 15, 2007, Dr. Burke noted additional complaints of left knee and
gastrointestinal problems and that appellant’s back would go in and out. She diagnosed multiple
arthralgias and sacroiliac pain and recommended physical therapy. Dr. Burke advised that
appellant was capable of performing light duty, lifting 10 pounds occasionally and limiting
bending and stopping, with 10-minute breaks every two to four hours. In a July 16, 2007
follow-up report, she noted complaints of increasing pain.

2

On December 12, 2007 Georgiana A. Farmer, an OWCP rehabilitation specialist, referred
appellant to Tamara Hite, a rehabilitation counselor, for vocational rehabilitation services. On
February 13, 2008 Ms. Hite signed an individual rehabilitation placement plan. In a February 25,
2008 report, Dr. Burke noted appellant’s complaint of worsening back pain. She provided
examination findings and diagnosed chronic myofascial and joint pain. Dr. Burke denied
appellant’s request to release her from jury duty and stated, “I think [appellant] needs to make a
good faith effort to return to light to sedentary employment. I do n[o]t think this would be harmful
to her in any way.”
Ms. Farmer and Ms. Hite each noted appellant’s education and training, including a
Bachelor of Science in social work. Ms. Hite identified the positions of information clerk and
coordinator of volunteer services, finding that they were within the sedentary strength category,
within appellant’s work restrictions and educational qualifications and reasonably available in the
local labor market. In a March 3, 2008 report, she advised that she had made contact with
Anthony Ward, an employment counselor with the State of North Carolina, who advised that the
positions of a caseworker, eligibility specialist and volunteer coordinator were reasonably
available in the local labor market, at a salary range between $18,000.00 and $20,000.00 a year.
In a June 9, 2008 report, Dr. Burke indicated that appellant felt she could not work. She
provided physical examination findings and referred appellant for electrodiagnostic testing.
Appellant reported that she would be traveling outside the country in August 2008.
A conference was held on July 8, 2008 with an OWCP claims examiner, Ms. Hite and
appellant participating. An overview of appellant’s rehabilitation process was discussed. An
August 19, 2008 electrodiagnostic study was interpreted by Dr. Michael H. Young, a Boardcertified neurologist, as essentially normal except for minimally prolonged right peroneal and
posterior tibial distal latencies which could indicate very early peripheral neuropathy. He found
no evidence of significant nerve damage.
Ms. Hite reported that she contacted Mr. Ward again in September 2008 and that he
reported that jobs in human services and tourism, such as case aide, customer service
representative and information clerk, were still reasonably available but that openings had
decreased and that most jobs were very competitive. She noted that appellant had several
employment barriers including that she had been out of the job market for 18 years; she lacked
recent work skills and needed to alternate sitting and standing. Vocational rehabilitation services
for appellant were closed on October 6, 2008.
OWCP secured updated pay rate information from the employing establishment. By letter
dated November 7, 2008, it proposed to reduce appellant’s compensation benefits based on her

3

capacity to earn wages as a coordinator, volunteer services.2 OWCP advised appellant that, if she
disagreed with the proposed reduction, she should submit additional evidence or argument within
30 days. On November 29, 2008 appellant disagreed with the proposed reduction in
compensation, asserting that the medical evidence did not support that she could return to full-time
work and that job market information of record did not indicate reasonable availability of the
selected position.
In a January 6, 2009 decision, OWCP reduced appellant’s wage-loss benefits, based on her
capacity to earn wages as coordinator of volunteer services. It applied the principles identified in
the Shadrick decision,3 finding a new wage-earning capacity of 55 percent and reduced appellant’s
compensation, accordingly, effective January 18, 2009.
OWCP found that the physical
requirements did not exceed the limitations recommended by Dr. Burke, an attending physician.
On February 2, 2009 appellant requested a hearing and submitted a list of jobs researched
during April to September 2008. In a January 21, 2009 report, Dr. Burke advised that it was
reasonable for appellant to do sedentary work with no heavy lifting and the ability to move from
sit to stand on an ad-lib basis. She indicated that appellant “would have a better chance of
obtaining employment” if she were to start on a part-time basis, gradually increasing her work
hours over a four-week period. In a February 20, 2009 report, Dr. Burke indicated that she had not
seen appellant since June 2008. She advised that the electrodiagnostic studies showed no
significant evidence of neuropathy and noted that appellant requested that the physician limit her
to part-time work. Dr. Burke noted that appellant had recently sprained her ankle. She provided
physical examination findings and diagnosed chronic back pain and stated that she told appellant
that she could not document an objective reason why she could not work full time.
At the June 5, 2009 hearing appellant testified that jobs were not available in her area and
that her physician advised her to begin work on a part-time basis with restrictions. She stated that
she had not worked for about 20 years and did not have the experience or skills required for the
position. Appellant stated that she had applied for many jobs and that physically she had days
when she could not function and could only work part time. Her husband testified that the
selected position was not available locally and that she was not physically or vocationally able to
do the job.
By decision dated August 17, 2009, an OWCP hearing representative affirmed the
January 6, 2009 decision.

2

The Dictionary of Occupational Titles job description for coordinator, volunteer services is as follows:
Coordinates student and community volunteer services program in organizations engaged in public, social and welfare
activities: Consults administrators and staff to determine organization needs for various volunteer services and plans
for volunteer recruitment. Interviews, screens and refers applicants to appropriate units. Orients and trains volunteers
prior to assignment in specific units. Arranges for on-the-job and other required training and supervision and
evaluation of volunteers. Resolves personnel problems. Serves as liaison between administration, staff and
volunteers. Prepares and maintains procedural and training manuals. Speaks to community groups, explaining
organization activities and role of volunteer program. Publishes agency newsletter and prepares news items for other
news media. Maintains personnel records. Prepares statistical reports on extent, nature and value of volunteer
service. Strength: sedentary. Dictionary Of Occupational Titles (4th ed. revised, 1991).
3

Albert C. Shadrick, 5 ECAB 376 (1953); 20 C.F.R. § 10.403(d).

4

On June 15, 2010 appellant, through her attorney, requested reconsideration. He asserted
that the January 6, 2009 wage-earning capacity determination was in error. In reports dated
November 5, 2009, Dr. Burke noted appellant’s complaints of pain and stiffness. She provided
physical examination findings, diagnosed chronic, recurrent, right sacroiliac pain and advised that
appellant could perform sedentary work four hours a day on a permanent basis. On May 25, 2010
Dr. Burke additionally diagnosed depression and reiterated that appellant had chronic back pain
and could perform sedentary work on a part-time basis.
In a decision dated September 7, 2010, OWCP denied appellant’s reconsideration request.
Appellant filed an appeal with the Board. By order dated September 28, 2011, the Board found
that OWCP should have adjudicated her reconsideration request as a request for modification of
the wage-earning capacity decision. The Board remanded the case to OWCP for proper
adjudication, to be followed by an appropriate merit decision to preserve appellant’s appeal
rights.4
By decision dated November 22, 2011, OWCP found that appellant did not establish that
the January 6, 2009 wage-earning capacity determination should be modified.5
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.6 OWCP’s procedure manual provides that, “[i]f a
formal loss of wage-earning capacity decision has been issued, the rating should be left in place
unless the claimant requests resumption of compensation for total wage loss. In this instance the
[claims examiner] will need to evaluate the request according to the customary criteria for
modifying a formal loss of wage-earning capacity.”7 Once the wage-earning capacity of an
injured employee is determined, a modification of such determination is not warranted unless there
is a material change in the nature and extent of the injury-related condition, the employee has been
retrained or otherwise vocationally rehabilitated or the original determination was, in fact,
erroneous.8 The burden of proof is on the party attempting to show a modification of the wageearning capacity determination.9
In addition, Chapter 2.814.11 of OWCP’s procedure manual contains provisions regarding
the modification of a formal loss of wage-earning capacity. The relevant part provides that a
4

Docket No. 11-460 (issued September 28, 2011).

5

Appellant submitted no other evidence subsequent to the June 15, 2010 reconsideration request.

6

Katherine T. Kreger, 55 ECAB 633 (2004).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995).
8

Stanley B. Plotkin, 51 ECAB 700 (2000).

9

Id.

5

formal loss of wage-earning capacity will be modified when: (1) the original rating was in error;
(2) the claimant’s medical condition has changed; or (3) the claimant has been vocationally
rehabilitated. OWCP’s procedures further provide that the party seeking modification of a formal
loss of wage-earning capacity decision has the burden to prove that one of these criteria has been
met. If OWCP is seeking modification, it must establish that the original rating was in error, that
the injury-related condition has improved or that the claimant has been vocationally
rehabilitated.10 It is not precluded from adjudicating a limited period of employment-related
disability when a formal wage-earning capacity determination has been issued.11
ANALYSIS
The burden for modifying a wage-earning capacity is on the party attempting to show
modification of the wage-earning capacity determination.12 This includes the production of
evidence in support of modification.13
The Board finds that appellant has not met her burden to modify the January 6, 2009 wageearning capacity determination. In determining an employee’s wage-earning capacity based on a
position deemed suitable but not actually held, OWCP must determine whether the position is
vocationally suitable, taking into account the employee’s education, age and prior experience.14
Because a rehabilitation specialist is an expert in the field of vocational rehabilitation, OWCP may
rely on his or her opinion as to whether a job was reasonably available.15 In the case at hand, both
Ms. Farmer and Ms. Hite referenced appellant’s age and qualifications. While Ms. Hite found that
appellant’s time out of the job market would be a challenge, she indicated that she planned to
utilize assisted reemployment. The labor market analysis supported that the position of
coordinator, volunteer services, was reasonably available. Ms. Hite contacted Mr. Ward, an
employment counselor with the State of North Carolina, in March 2008. They discussed several
positions, including coordinator, volunteer services. Mr. Ward advised Ms. Hite that positions in
social services organizations were reasonably available at an annual salary of $18,000.00 to
$20,000.00. Ms. Hite again contacted Mr. Ward in September 2008 to reverify that the jobs were
still reasonably available, which he confirmed. The record therefore supports that appellant’s age
and the positions’ reasonable availability were properly considered.
With regard to appellant’s medical condition, the report of an OWCP referral physician,
Dr. Goebel, was more than two years old at the time of the January 6, 2009 decision. Appellant’s
attending physiatrist, Dr. Burke, advised on May 15, 2007 that appellant could perform light-duty
work. On February 25, 2008 she advised that appellant needed to make a good faith effort to
return to light to sedentary employment. Dr. Burke also indicated on January 21, 2009 that it was
10

See Federal (FECA) Procedure Manual, supra note 7 at Chapter 2.814.11 (October 2009).

11

Sandra D. Pruitt, 57 ECAB 126 (2005).

12

Stanley B. Plotkin, supra note 8.

13

Id.

14

20 C.F.R. § 10.403.

15

See Federal (FECA) Procedure Manual, supra note 7 at Chapter 2.814.8.b(2) (October 2009).

6

reasonable for appellant to do sedentary work. On February 20, 2009 she reported that appellant
could not document any objective reason she could not work full time. In reports dated
November 5, 2009 and May 25, 2010, Dr. Burke noted that appellant could only perform
sedentary duties on a part-time basis but did not adequately explain how her condition had
worsened such that full-time work was no longer acceptable. Appellant therefore did not meet her
burden to modify the January 6, 2009 wage-earning capacity determination on the grounds that her
injury-related condition had materially changed.16
Appellant may request modification of the wage-earning capacity determination, supported
by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to modify the January 6,
2009 wage-earning capacity decision.
ORDER
IT IS HEREBY ORDERED THAT the November 22, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 7, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

Supra note 10.

7

